Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	The present Office Action is based upon the original patent application filed as modified by the preliminary amendment filed on 02/14/2020. Claims 1-30 were canceled and new claims 31-50 are added. Claims 31-50 are now pending in the present application for examination.

Information Disclosure Statement
3. 	The information disclosure statement filed 03/16/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
5.	Claims 1, 40-41 and 47-49 are objected to because of the following informalities:

a subflow control entity at a higher layer of the apparatus”. From this wording, it is in doubt as to the meaning of “at a higher layer of the apparatus”.
The same objections and observation apply to independent claims 40 and 41.
 In regard to claim 47, the clause “matching, by the subflow control entity, the information with commands” in line 3, leaves the reader in doubt and unclear on what it is being matched to.
Regarding claim 48, the clause “providing information on the change evaluated to occur to the access networks” in line 3, leaves the reader in doubt and unclear on where to is this information being provided, and what is the associated technical effect.
In regard to claim 49, the expression “higher layer management system” in line 4, which leaves the reader in doubt and on what is being meant in technical terms/features to which they refer.
In light of these lacks of clarity, said ‘at a higher layer of the apparatus’, ‘matching ...’, ‘providing ...’ and ‘high layer management system’ will be interpreted/examined as hereinbelow for the purpose of examination.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 31-35, 37-38, 40-43, 46 and 48-49 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Du; Zhaofeng (US 2017/0127408, cited by the applicants; hereinafter refer as “Du”).

- In regard to claim 1, Du discloses a method for use by an apparatus which is able to communicate based on at least two communication methods, wherein each communication method is configured to communicate with access networks by using at least one subflow (for example see step 210 in fig. 2; page 1, paras 8, 22; page 3, paras 50, 52; page 7, para 135: wherein mobile device, e.g. the apparatus, forms link(s), i.e. subflow(s), with the base station in multi-network integration system), which comprises 
acquiring information from at least one of the communication methods for at least one of the subflows (for example see steps 220, 230 in fig. 2; page 3, paras 54, 58; wherein the information of the signal strength is the ‘acquired information’); 
providing the information to a subflow control entity at a higher layer of the apparatus; based on the information, evaluating by the subflow control entity whether a change will occur in the at least one of the subflows (for example see step 240 in fig. 2; page 3, para 60; wherein a signal strength variation is assumed to affect the subflow, in terms of throughput, as disclosed in page 1, para 22; page 3, para 49; and wherein modules in fig. 3 are ‘control entities’); 
in case the change is evaluated to occur in the at least one of the subflows, evaluating by the subflow control entity when the change will occur (for example see step 250 in fig. 2; page 4, para 64); 
for example see step 260 in fig. 2; page 4, para 69); and 
in case the change is evaluated to impact the specific requirement, changing, by the subflow control entity, usage of the subflows for delivering packets (for example see step 270 in fig. 2; page 4, paras 71-72). 

	- Regarding claims 40 and 41, Du also discloses for non-transitory computer-readable medium and apparatus having limitations mirrored method steps of claim 1, respectively. Thus, they are rejected for the same rationales applied to claim 1 discussed above, as additionally disclosed in figs. 3-5; page 1, paras 14-16; page 2, paras 30-31; page 8, para 139; and in the respective portions of the specification.

- In regard to claims 32-33 and 42-43, in addition to features in base claims 31 and 41 (see rationales discussed above), Du further discloses for wherein the at least two communication methods comprise at least one of a terrestrial radio communication method, a satellite radio communication method, and a fixed access communication method (for example see page 1, para 5; page 3, para 52). 

- Regarding claim 34, in addition to features in base claim 31 (see rationales discussed above), Du further discloses for wherein the information comprises radio mobility level information (for example see information of the signal strength: page 3, para 50, lines 1-11). 

Du further discloses for wherein the change comprises a reconfiguration of a radio link (for example see step 270 in fig. 2; page 1, para 3; page 3, para 47). 

	- Regarding claim 37, in addition to features in base claim 31 (see rationales discussed above), Du further discloses for wherein the specific requirement comprises certain real-time requirements (for example see page 1, para 22; page 3, para 49; page 4, para 72). 

- In regard to claim 38, in addition to features in base claim 31 (see rationales discussed above), Du further discloses for delay requirements and reliability requirements (for example see page 1, paras 3-5; page 3, para 54). 

- Regarding claim 46, in addition to features in base claim 41 (see rationales discussed above), Du further discloses for wherein changing usage of the subflows comprises at least one of ...; changing order of packets to be delivered by using the at least one subflow (for example see step 270 in fig. 2; page 3, para 47; page 6, para 105); ... to be worst. 

- In regard to claim 48, in addition to features in base claim 41 (see rationales discussed above), Du further discloses for providing information on the change evaluated to occur to the access networks (for example see page 5, paras 86, 92). 

- Regarding claim 49, in addition to features in base claim 41 (see rationales discussed above), Du further discloses for
for example see fig. 3; pages 4-5, paras 73-84); and 
changing, by the subflow control entity, usage of the subflows for delivering packets based on instructions received from the higher layer management system (for example see step 270 in fig. 2; page 4, paras 71-72; page 5, para 83-84).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 36 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Du; Zhaofeng (US 2017/0127408).
	
	- In regard to claim 36, in addition to features in base claim 31 (see rationales discussed above), Du does disclose for wherein the information of the signal strength, floating ratio bandwidth of each link is calculated based on the obtained position information as disclosed in page 3, para 50; page 6, para 102; but fails to explicitly disclose wherein the reconfiguration of the radio link is for ‘handover’. However, such lacking limitation ‘handover’ is well known in the mobile system and technologies, since handover is based on the location/position of the mobile with the base station.
Du to calculate the signal strength, floating ratio bandwidth of each link in real time as disclosed in page 3, paras 49-50; page 6, para 102.

	- Regarding claim 50, in addition to features in base claim 41 (see rationales discussed above), Du further fails to disclose for an Internet of things ‘IoT’ device and modems are part of the IoT device or are attached to the IoT device. However, such lacking limitations, e.g. IoT device and modem are well known in the art of communication.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the ‘IoT device’ and modem in the device and communication module 510 of Du’ teaching to communicate with networks through new technologies would seem to be a matter of system/programmer’s choice(s).

8. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment, are based; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
9.	Claims 39, 44-45 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
The following is a statement of reasons for the indication of allowable subject matter: the above claims 39, 44-45 and 47, including all of the limitations of the base claim and any intervening claims, both recite limitations “wherein the radio mobility level information comprises measurement reporting event triggers configured previously by the access networks”; “configuring  ... the communication methods with offsets according to its measurement reporting event triggers configured previously by the access networks” and “matching, by the subflow control entity, the information with commands issued by the access networks; and using, by the subflow control entity, results of the matching when evaluating whether a change will occur” that do not appear in the prior art of record, considered individually or in combination, fails to further teach the aforementioned limitations in a manner as cited in the claim and dependent claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin; Shih-Neng (U.S. 10,091,097), Kanagarathinam et al. (U.S. 10,523,794), Zee et al. (U.S. 10,587,498) and Scahill et al. (U.S. 10,594,596) are all cited to show system/devices and methods for improving the multi-path data transmission in telecommunication networks, which are considered pertinent to the claimed invention.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


March 24, 2021